                                           Case 5:20-cv-05704-EJD Document 76 Filed 05/25/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DOUGLAS G BAILEY, et al.,                           Case No. 20-cv-05704-EJD (SVK)
                                   8                    Plaintiffs,
                                                                                             ORDER DENYING STIPULATION RE
                                   9              v.                                         PROTECTIVE ORDER
                                  10     LINKEDIN CORPORATION, et al.,                       Re: Dkt. No. 73
                                  11                    Defendants.

                                  12           The Court DENIES the Parties’ proposed Protective Order. Dkt. 73. Section 2.2 of the
Northern District of California
 United States District Court




                                  13   proposed Protective Order, which provides for blanket “CONFIDENTIAL” designations for all

                                  14   discovery, is contrary to the rules and practice of this Court. Similarly, Section 16.7 improperly

                                  15   seeks to remove the language of this District’s Model Protective Order that requires a showing that

                                  16   Protected Material is privileged, protectable as a trade secret, or otherwise entitled to protection

                                  17   under law before the Court will issue an order authorizing the filing of Protected Material under

                                  18   seal.

                                  19           By June 2, 2021, the Parties must either (1) submit a revised Protective Order that
                                       addresses the issues identified in this order, or (2) contact Judge van Keulen’s Courtroom Deputy
                                  20
                                       to be placed on the Court’s June 8, 2021 10:00 a.m. law and motion calendar.
                                  21
                                               SO ORDERED.
                                  22
                                       Dated: May 25, 2021
                                  23

                                  24

                                  25
                                                                                                     SUSAN VAN KEULEN
                                  26                                                                 United States Magistrate Judge

                                  27

                                  28
